848 F.2d 1245
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lewis HALPERN, Petitioner,v.FEDERAL EMERGENCY MANAGEMENT AGENCY, Respondent.
No. 88-3109.
United States Court of Appeals, Federal Circuit.
May 11, 1988.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
Lewis Halpern seeks review of the final decision of the Merit Systems Protection Board, Docket No. CH07528710578, which dismissed his appeal of the Federal Emergency Management Agency's action suspending him for thirty days on the grounds that his petition was not timely filed and that good cause had not been shown for a waiver of the time limits.  We affirm.

OPINION

2
We have reviewed the record and the board's opinion in light of Halpern's argument that the board "did not consider the extenuating circumstances nor did they consider [his] actions."    Contrary to Halpern's argument, we are satisfied that the board carefully analyzed all of the circumstances, including Halpern's actions, in its opinion.  No abuse of discretion has been shown.  Accordingly, we affirm on the basis of the board's opinion.